UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 40-F (Check one) ¨ Registration statement pursuant to Section12 of the Securities Exchange Act of 1934 or x Annual report pursuant to Section13(a) or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: February28, 2015 Commission File Number: 1-33526 NEPTUNE TECHNOLOGIES& BIORESSOURCES INC. (Exact name of Registrant as specified in its charter) Québec Not Applicable (Province or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number (if applicable)) (I.R.S.Employer Identification Number (if applicable)) 545Promenade du Centropolis Suite 100 Laval, Québec, Canada H7T 0A3 (450) 687-2262 (Address and telephone number of Registrant’s principal executive offices) CT Corporation System 111 Eighth Avenue, New York, NY 10011 (212) 894-8700 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section12(b) of the Act. Title of each class Name of each exchange on which registered Common Shares The Nasdaq Stock Market Securities registered or to be registered pursuant to Section12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None For annual reports, indicate by check mark the information filed with this Form: xAnnual Information Form xAudited Annual Financial Statements Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: Common Shares outstanding as of February28, 2015:75,351,123 Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes¨No¨ DISCLOSURE CONTROLS AND PROCEDURES The Registrant’s Principal Executive Officer (“CEO”) and Principal Financial Officer (“CFO”) have concluded that, based on an evaluation of the Registrant’s disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”), as required by Rules 13a-15(b) and 15d-15(b) under the Exchange Act, the Registrant’s disclosure controls and procedures were effective as of February28, 2015. INTERNAL CONTROL OVER FINANCIAL REPORTING The Registrant’s management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act).The Registrant’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles.The Registrant’s internal control over financial reporting includes those policies and procedures that (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Registrant; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Registrant are being made only in accordance with authorizations of management and directors of the Registrant; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Registrant’s assets that could have a material effect on the financial statements. The Registrant’s management assessed the effectiveness of the Registrant’s internal control over financial reporting as of February28, 2015.In making this assessment, the Registrant’s management used the criteria established in Internal Control – Integrated Framework (2013)issued by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”).The Registrant’s management, including the CEO and CFO, concluded that, as of February28, 2015, the Registrant’s internal control over financial reporting was effective. KPMG LLP’s attestation report, “Report of Independent Registered Public Accounting Firm” on the effectiveness of internal control over financial reporting as of February28, 2015, accompanies the Registrant’s Audited Consolidated Financial Statements as at February28, 2015 and February28, 2014, and for the fiscal years then ended, which are audited by KPMG LLP, and which are attached hereto as Exhibit 99.2. CAUTIONARY NOTE REGARDING CONTROLS The Registrant’s management, including the CEO and CFO, does not expect that its disclosure controls and procedures or internal controls and procedures will prevent all error and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Registrant have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty, and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions; over time, control may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. CHANGES IN INTERNAL CONTROL OVER FINANCIAL REPORTING There were no changes in the Registrant’s internal control over financial reporting that occurred during the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. AUDIT COMMITTEE FINANCIAL EXPERT The Registrant’s board of directors has determined that it has at least one audit committee financial expert serving on its audit committee.Mr. Valier Boivinhas been determined to be such audit committee financial expert and is independent, as that term is defined by the Nasdaq’s listing standards applicable to the Registrant.The Securities and Exchange Commission has indicated that the designation of Mr.Boivin as an audit committee financial expert does not make Mr.Boivin an “expert” for any purpose, impose any duties, obligations or liability on Mr.Boivin that are greater than those imposed on members of the audit committee and board of directors who do not carry this designation or affect the duties, obligations or liability of any other member of the audit committee or board of directors. CODE OF ETHICS The Registrant has adopted a code of ethics entitled “Code of Business Conduct and Ethics for Directors, Officers and Employees” that applies to all directors, officers and employees, including the Registrant’s principal executive officer, principal financial officer and principal accounting officer.The Registrant’s code of ethics is available on the Registrant’s Internet website: www.neptunebiotech.com. PRINCIPAL ACCOUNTANT FEES AND SERVICES The disclosure provided under “Report on Audit Committee—External Auditor Fees—Audit Fees”, “—Audit-Related Fees”, “—Tax Fees” and “—All Other Fees” in Exhibit 99.1, the Registrant’s Annual Information Form, is incorporated by reference herein. AUDIT COMMITTEE PRE-APPROVAL POLICIES AND PROCEDURES The disclosure provided under “Charter of the Audit Committee of the Board of Directors—Responsibilities for Engaging External Auditors” in Schedule “A” of Exhibit 99.1, the Registrant’s Annual Information Form, is incorporated by reference herein.None of the services described above under “Principal Accountant Fees and Services” under the captions “Audit-Related Fees,” “Tax Fees” and “All Other Fees” were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. OFF-BALANCE SHEET ARRANGEMENTS The disclosure provided under “Off Balance Sheet Arrangements and Contractual Obligations” in Exhibit 99.3, the Registrant’s Management Analysis of the Financial Situation and Operating Results (“Management’s Discussion and Analysis”), is incorporated by reference herein. TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS The disclosure provided under “Off Balance Sheet Arrangements and Contractual Obligations” in Exhibit 99.3, the Registrant’s Management’s Discussion and Analysis, is incorporated by reference herein. IDENTIFICATION OF THE AUDIT COMMITTEE The Registrant has a separately-designated standing audit committee established in accordance with Section3(a)(58)(A) of the Exchange Act.The Registrant’s audit committee is composed of the following directors: Valier Boivin, Pierre Fitzgibbon and Jerald J. Wenker. INTERACTIVE DATA FILE The Registrant is not currently required to submit to the Commission, or post to its corporate website, an Interactive Data File. MINE SAFETY DISCLOSURE Not applicable. DIFFERENCES IN NASDAQ AND QUÉBEC CORPORATE GOVERNANCE REQUIREMENTS NASDAQ Marketplace Rule 5615(a)(3) permits a foreign private issuer to follow its home country practice in lieu of certain of the requirements of the Rule 5600 Series. A foreign private issuer that follows a home country practice in lieu of one or more provisions of the Rule 5600 Series is required to disclose in its annual report filed with the Commission, or on its website, each requirement of the Rule 5600 Series that it does not follow and describe the home country practice followed by the issuer in lieu of such NASDAQ corporate governance requirements. The Registrant does not follow NASDAQ Marketplace Rule 5620(c), but instead follows its home country practice. The NASDAQ minimum quorum requirement under Rule 5620(c) for a meeting of shareholders is 33.33% of the outstanding shares of common voting stock. The Registrant’s quorum requirement, as set forth in the Registrant’s by-laws, is that a quorum for a meeting of the Registrant’s holders of common shares is the attendance, in person or by proxy, of the shareholders representing 10% of the Registrant’s common shares. The foregoing is consistent with the laws, customs and practices in Québec and the rules and policies of the Toronto Stock Exchange. FORWARD-LOOKING INFORMATION The information provided under the heading “Cautionary Note Regarding Forward-Looking Information” in Exhibit 99.1, contained in the Registrant’s Annual Information Form, is incorporated by reference herein. UNDERTAKING AND CONSENT TO SERVICE OF PROCESS A.Undertaking The Registrant undertakes to make available, in person or by telephone, representatives to respond to inquiries made by the Commission staff, and to furnish promptly, when requested to do so by the Commission staff, information relating to: the securities in relation to which the obligation to file this annual report on Form 40-F arises; or transactions in said securities. B.Consent to Service of Process The Registrant has previously filed with the Commission a Form F-X in connection with the class of securities in relation to which the obligation to file this report arises. Any change to the name or address of the agent for service of process of the Registrant shall be communicated promptly to the Commission by an amendment to the Form F-X referencing the file number of the relevant registration statement. SIGNATURES Pursuant to the requirements of the Exchange Act, the Registrant certifies that it meets all of the requirements for filing on Form 40-F and has duly caused this annual report to be signed on its behalf by the undersigned, thereto duly authorized. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. May 27, 2015 By: /s/ Jim Hamilton Name: Jim Hamilton Title: Principal Executive Officer EXHIBIT INDEX Exhibits Description Annual Information Form for the fiscal year ended February28, 2015 Consolidated Financial Statements as at February28, 2015 and February28, 2014 and for the years then ended, and the accompanying auditors’ reports Management Analysis of the Financial Situation and Operating Results for the fiscal year ended February28, 2015 Consent of KPMG LLP Rule 13a-14(a)/15d-14(a) Certifications: Certification of the Registrant’s Principal Executive Officer Certification of the Registrant’s Principal Financial Officer Section 1350 Certifications: Certification of the Registrant’s Principal Executive Officer Certification of the Registrant’s Principal Financial Officer
